Exhibit 3 In the matter of: Vuance Ltd. (hereinafter: Vuance) Company No. 520044074 Represented by Shnitzer, Gotlieb, Samet & Co., attorneys-at-law 7 Menachem Begin Road (Beit Gibor House) Tel: 03-6113000, Fax: 03-6113001 VOTING SLIP FOR CREDITORS’ ARRANGEMENT I, the undersigned, , the Creditor / in the name of the Creditor (delete the inapplicable) hereby request of the Chairman of the Meeting to enter in the Minutes my vote for the Creditors’ Arrangement being proposed, namely: I have filed a claim of debt in the sum of NIS; I am a creditor: (a) secured; (b) preferential; (c) unsecured (delete the inapplicable). oI am in favor of the proposed creditors’ arrangement; oI am against the proposed creditors’ arrangement; oMy reservations about the proposed creditors’ arrangement are as follows: oI agree to any amendment to the proposal that shall be agreed by a majority of the creditors in the group. Date: Creditor name: Stamp (if the creditor is a corporation) and signature of the creditor Confirmation of Attorney I, the undersigned, hereby confirm that Mr. / Ms. , bearer of identity certificate number , in the name of the Creditor , signed this document in my presence. Date: Stamp and signature of attorney
